United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1291
Issued: September 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 21, 2020 appellant filed a timely appeal from an October 25, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 3

1
Appellant died after the filing of this appeal. As such, a substitute appellant is required to carry the appeal forward
as the Board’s jurisdiction was invoked during her lifetime. See N.D., Docket No. 14-1757 (issued June 2, 2015);
Albert F. Kimbrell, 4 ECAB 662, 666 (1952). Accordingly, appellant’s next-of-kin, T.R., is recognized by the Board
as the substitute appellant for the purposes of carrying the appeal forward.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that OWCP received additional evidence following the October 25, 2019 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $5,359.78, for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period March 1, 2018 through
August 17, 2019, without an appropriate offset; (2) whether OWCP properly denied waiver of
recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $578.80 from her continuing compensation payments every 28 days.
FACTUAL HISTORY
On February 20, 2007 appellant, then a 54-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 9, 2007 she sustained a concussion, headaches, and
injuries to her neck, back, and legs when her postal vehicle was rear-ended while she was servicing
a mail box in the performance of duty. She noted that her retirement coverage was under the
Federal Employees’ Retirement System (FERS). OWCP accepted the claim for headaches, neck
sprain, lumbar sprain, concussion without loss of consciousness, anxiety state, and adjustment
disorder with depressed mood. It paid appellant wage-loss compensation on the supplemental
rolls, effective February 9, 2007, and on the periodic rolls, effective March 16, 2008.
On June 26, 2019 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form. On July 9, 2019 SSA submitted the completed form,
which showed SSA benefit rates with a FERS offset and without a FERS offset from March 2018
through December 2018. Beginning March 2018, the SSA rate with FERS was $1,086.00 and
without FERS was $786.00. Beginning December 2018, the SSA rate with FERS was $1,116.50
and without FERS was $808.50.
OWCP completed a FERS offset calculation worksheet on August 13, 2019. It calculated
the overpayment amount by determining the daily FERS offset amount and multiplying that
amount by the number of days in each period March 1, 2018 through August 17, 2019, for a total
overpayment amount of $5,359.78. OWCP determined that during the period March 1 through
November 30, 2018, an overpayment of compensation had been created in the amount of
$2,719.78, and for the period December 1, 2018 through August 17, 2019, an overpayment of
compensation had been created in the amount of $2,640.00 for a total of $5,359.78.
In a letter dated August 22, 2019, OWCP advised appellant that she had been receiving a
prohibited dual benefit. It noted that the portion of SSA benefits earned as a federal employee was
part of her retirement and that the receipt of wage-loss compensation under FECA and federal
retirement was prohibited. OWCP noted that it would adjust appellant’s FECA wage-loss
compensation to account for her SSA offset, and the 28-day offset of $284.31 would reduce her
net compensation payment every 28 days to $2,351.21.
On August 22, 2019 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $5,359.78, because she received FECA wage-loss
compensation benefits concurrently with SSA age-related retirement benefits from March 1, 2018
through August 17, 2019. It found her without fault in the creation of the overpayment because

2

she was not aware, nor could she reasonably have been expected to know, that it had paid
compensation incorrectly. OWCP requested that appellant submit a completed overpayment
recovery questionnaire (Form OWCP-20) to determine a fair repayment method. It requested
financial information, including copies of income tax returns, bank account statements, bills, pay
slips, and any other records to support income and expenses. OWCP advised appellant that it
would deny waiver if she failed to furnish the requested financial information within 30 days. It
also noted that she could request waiver of recovery of the overpayment. OWCP provided
appellant with appeal rights and afforded her 30 days to respond. No additional evidence relevant
to the preliminary overpayment was received.
By decision dated October 25, 2019, OWCP made a final determined that appellant had
received an overpayment of compensation in the amount of $5,359.78, because a portion of her
SSA age-related retirement benefits was based on credits earned while working in the Federal
Government and that this portion of her SSA benefit was a prohibited dual benefit. It further found
that she was not at fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment. OWCP noted that no response had been received following the preliminary
determination. It required recovery of the overpayment of $5,359.78 by deducting $578.80 every
28 days from appellant’s continuing wage-loss compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of his
or her federal employment. 4 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States. 5 When an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which the individual is entitled.6
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of any SSA age-related retirement benefits that are attributable to
federal service of the employee. 7 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit. 8

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

Id. at § 8129(a).

7

20 C.F.R. § 10.421(d); see R.R., Docket No. 19-0104 (issued March 9, 2020); see T.B., Docket No. 18-1449
(issued March 19, 2019); L.J., 59 ECAB 264 (2007).
8

FECA Bulletin No. 97-09 (February 3, 1997).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $5,359.78, because she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for the period March 1, 2018 through
August 17, 2019.
The record indicates that, while appellant was receiving compensation for disability under
FECA, she also was receiving SSA age-related retirement benefits during the applicable period.
A claimant cannot receive both compensation for wage-loss and SSA age-related retirement
benefits attributable to federal service for the same period. 9 Consequently, the fact of overpayment
has been established.
To determine the amount of overpayment, the SSA provided appellant’s SSA rates with
FERS and without FERS during the applicable period noting that appellant had received agerelated retirement benefits, from March 1, 2018 through August 17, 2019. Based on the
information provided by SSA, OWCP calculated that an overpayment of compensation in the
amount of $5,359.78 had occurred during the applicable period. The Board has reviewed OWCP’s
calculation of the dual benefits that appellant received and finds that it properly determined that
she received a $5,359.78 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA states: “Adjustment or recovery [of an overpayment] by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”10
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt, and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse. 11
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The

9

See supra note 5.

10

5 U.S.C. § 8129(b).

11

20 C.F.R. § 10.437.

4

information is also used to determine the repayment schedule, if necessary. 12 Failure to submit
the requested information within 30 days of the request shall result in denial of waiver. 13
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment of
compensation.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 14 Appellant,
however, had the responsibility to provide the appropriate financial information to OWCP. 15
In its preliminary determination dated August 22, 2019, OWCP explained the importance
of providing the completed overpayment questionnaire and financial information, including copies
of income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. It advised appellant that it would deny waiver if she failed to furnish the
requested financial information within 30 days. Appellant, however, did not submit a completed
Form OWCP-20 or submit any financial information necessary for OWCP to determine if recovery
of the overpayment would defeat the purpose of FECA, or if recovery would be against equity and
good conscience.
Consequently, as appellant did not submit the information required under section 10.438
of OWCP’s regulations, which was necessary to determine her eligibility for waiver, the Board
finds that OWCP properly denied waiver of recovery of the overpayment. 16
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 17 Section
10.441(a) of the regulations18 provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
12

Id. at § 10.438(a); see T.B., supra note 7; Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

13

Id. at § 10.438.

14

Id. at § 10.436.

15

Supra note 12.

16

See S.B., Docket No. 16-1795 (issued March 2, 2017).

17

See E.F., Docket No. 18-1320 (issued March 13, 2019); C.H., Docket No. 18-0772 (issued November 14, 2018);
Albert Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez, 51 ECAB 295 (2000).
18

20 C.F.R. § 10.441(a).

5

is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”19
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment amount by
deducting $578.80 from appellant’s continuing compensation payments every 28 days.
The record reflects that appellant received wage-loss compensation payments in the
amount of $2,351.21 under FECA. Appellant, as noted, did not provide any relevant information
for OWCP to consider in determining the amount to be withheld from her continuing
compensation. OWCP gave this factor due regard to the relevant factors noted above in setting
the rate of recovery.
The Board finds that OWCP properly denied waiver of recovery of the overpayment and
properly required recovery of the overpayment by deducting $578.80 from her continuing
compensation payments every 28 days.
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $5,359.78 because she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for the period March 1, 2018 through
August 17, 2019. The Board also finds that OWCP properly denied waiver of recovery of the
overpayment and properly required recovery of the overpayment by deducting $578.80 from her
continuing compensation payments every 28 days.

19

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the October 25, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

